 

ease 1:13-cv-10072-GB£51W&1]M§§EBVHQF€@| 12/05/131“§5§:§"1 _of1i18'°"'1°°72'6'3°

 

 

UNITED STATES DISTRICT COURT Date iled October 31, 2018
SCUTHERN DISTRICT OF NEW YORK AOS Filed:
Court Date:
ATTORNEY(S): Law Firm of Higbee & Associates Rayminh L. Ngo, Esq. pile NO,;
ADDRESS: 1504 Brookhollow Dr. Ste. 112 Santa Ana, CA 92705 PH:(714) 617-8911
CHRI$TUPHER SADDW$/(I,
VS P/a/'m‘/h‘

PRIMERA PLANA NY, INC.,' and DOE$ 1 through 10 inclusive,

 

 

 

Defendant
STATE OF NEW YORK, COUNTY OF NASSAU SS.:
YOLER JEAN-BAPTISTE , being duly sworn deposes and says: Deponent is not a party herein, is over 18 years
of age and resides in New York State. On November 29, 2018 at 1:57 PM
at 1026 6TH AVENUE, STE. 301N, NEW YORK, NY 10018 , deponent served the within

 

Summons In A Civil Action, Civil Cover Sheet and Complaint for Damages and Injunctive Relief Demand For Jury Tria|

 

with Index Number 1:18-cv-10072-GBD , and Date Filed October 31, 2018 endorsed thereon,
on: FRIMERA PLANA NY, INC. - ATfN: NUNEZ TAX SERVICE, INC. , Defendant therein named.

#1 INDIVIDUAL By delivering a true copy of each to said recipient personally; deponent knew the person served to be the person

[] described as said person therein.
#2 CORP./ENTD'Y By delivering to and leaving with Hector Nunez - Officer who indicated they were authorized to accept service on behalf

g of the Corporation/Entity.

#3 SUITABLE By delivering a true copy of each to - a person of suitable age and discretion.
AGE PERSON Said premises is recipient`s [ ] actual place of business [ ] dwelling house (usual place of abode) within the state.

ill
#4 AFFIXING By affixing a true copy of each to the door of said premises, which is recipient's: [ ] actual place of business
TO DOOR [ ] dwelling house (p|ace of abode) within the state.
[:l Deponent was unable, with due diligence to hnd recipient or a person of suitable age and discretion, having called thereat on
#5 MAIL COPY On , deponent completed service under the last two sections by depositing a copy of the
m to the above address in a lst Class

 

postpaid properly addressed envelope marked “Personal and Confidentia|" in an official depository under the exclusive
care and custody of the United States Post Off`ice in the State of New York.

#6 NON-SRVC Al°cer due search, careful inquiry and diligent attempts, I have been unable to effect process upon the person/entity
being served because of the following: [ ] Unknown at Address [ ] Evading { ] Moved left no forwarding
[ ] Address does not exist [ ] Other:

Attem pts

#7 DESCRIPTION A description of the Defendant, or other person served, or spoken to on behalf of the Defendant is as follows:

 

Sex Ma|e Color of skin Brown Color of hair Black/Gray Age 51»55 Yrs. Height Sit¢Hn - SftSin _
(“Se with #1' 2°r3) Weight 161'200 Lb$- Other Features:
#8 WIT~ FEES $ the authorized witness fee and / or traveling expenses were paid (tendered) to the recipient
#9 MILrTARYSRVC Deponent asked person spoken to whether the defendant was presentl in military service of the United States
E Government or of the State of New York and was informed that defen ant was not.
#10 OTHER
l:l

 

Sw jth for me on this 4th day Of December,2018 / /

ll / /}QK`D E] E] YoLERJEAN-BAPnsTE

 

E N M s uf<le(n erPHANIE GALLIGAN ' '
/MUC, Srjlé of New Yor ' NOTARY PUBLIC, State of New York _ l Server 5 L’C #1139306
No. 01 H6190498, Qualihed in Nassau o ty No. 016A6190672, Qualified in Nassau County E Work Order # 11 14289

Commission Expires July 28, 20 0 Commission Expires July 28, 2020

CAPH'A/. PRoCEss SERVI-:lts‘, INC. 265 Posr‘Ai/'l;NU/;, STE. 150, WESTBURY, NY 11590 7`15L 516-333-638() FAX516-333-6382 NYC DCA LIC. # 1381942

